659 So.2d 479 (1995)
HI-TECH MARKETING GROUP, INC., Appellant,
v.
Eugene THIEM, Appellee.
No. 95-0947.
District Court of Appeal of Florida, Fourth District.
August 23, 1995.
Christopher W. Boyden, North Palm Beach, for appellant.
Zell Davis, Jr. of Davis, Gordon, Doner, P.A., West Palm Beach, for appellee.
PER CURIAM.
Appellant seeks review of a non-final order denying its motion to vacate a non-final order striking its pleadings as a discovery violation sanction. This is not a "final order" as contemplated by rule 1.540(b) Florida Rules of Civil Procedure; therefore, this appeal must be dismissed sua sponte for lack of jurisdiction. See Nolan's Towing & Recovery v. Marino Trucking, Inc., 581 So.2d 644 (Fla. 3d DCA 1991).
Dismissed for lack of jurisdiction.
GUNTHER, C.J., and DELL and SHAHOOD, JJ., concur.